Exhibit 10.39

 

FORM

 

EXECUTIVE SUPPLEMENTAL RETIREMENT AGREEMENT

 

THIS AGREEMENT is effective as of this      day of                       ,
           (the “Effective Date”) by and between                           , a
             corporation, a wholly owned subsidiary of                       , a
             corporation (“[Employer]”), and, and                     
(hereinafter “Employee”).

 

WHEREAS, Employee was employed by and appointed an Executive Officer of
                       effective as of the          day of                   ,
      , and the Employee continues to be employed by           ;

 

WHEREAS,                        desired to encourage the Employee to continue
his or her employment with the Employer, and continues to encourage the Employee
to continue his or her employment; and

 

WHEREAS,                        and Employee intend that this Agreement comply
with the requirements of section 409A of the Code.

 

NOW, THEREFORE, it was agreed and continues to be agreed as follows:

 


1.             DEFINITIONS. FOR ALL PURPOSES OF THIS AGREEMENT, EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED, OR UNLESS THE CONTEXT OTHERWISE REQUIRES, THE
TERMS DEFINED IN THIS SECTION HAVE THE MEANINGS ASSIGNED TO THEM AND INCLUDE THE
PLURAL AS WELL AS THE SINGULAR. CERTAIN TERMS DEFINING THE PARTIES HERETO ARE
DEFINED IN THE FIRST PARAGRAPH OF THIS INSTRUMENT.

 


A.            “EMPLOYER” MEANS                        AND ALL OF ITS DIRECT OR
INDIRECT SUBSIDIARIES IN WHICH IT DIRECTLY OR INDIRECTLY HAS AT LEAST AN EIGHTY
PERCENT (80%) OWNERSHIP INTEREST, AND ANY OTHER TRADE OR BUSINESS WITH WHOM
WHICH                        WOULD BE CONSIDERED A SINGLE EMPLOYER UNDER CODE
SECTION 414(B) OR 414(C).


 


B.            “EXECUTIVE OFFICER” MEANS ALL CORPORATE OFFICERS APPROVED BY THE
BOARD OF DIRECTORS OF                       .


 


C.            “SUPPLEMENTAL RETIREMENT BENEFIT” MEANS THE BENEFIT TO BE PAID AS
DESCRIBED AND PURSUANT TO THE CALCULATIONS SET OUT IN SECTION 2 HEREIN.


 


D.            “FULL-TIME EMPLOYMENT” MEANS A YEAR DURING WHICH THE EMPLOYEE HAS
ACTIVELY WORKED FOR THE EMPLOYER FOR AT LEAST ONE THOUSAND (1,000) HOURS AS AN
EXECUTIVE OFFICER. A YEAR SHALL BE DEFINED AS A PERIOD OF ONE YEAR BEGINNING ON
THE FIRST DAY OF EMPLOYMENT, OR THE EFFECTIVE DATE OF THIS AGREEMENT IF LATER,
AND ON EACH ANNIVERSARY OF THAT DATE.


 


E.             “TIME OF SERVICE” MEANS THE NUMBER OF YEARS SPENT BY THE EMPLOYEE
IN FULL-TIME EMPLOYMENT BEGINNING ON OR AFTER THE EFFECTIVE DATE OF THIS
AGREEMENT; PROVIDED THAT NO CREDIT WILL BE ALLOWED FOR FULL-TIME EMPLOYMENT OR
SERVICE WHICH OCCURRED PRIOR TO EMPLOYEE’S ATTAINMENT OF THE AGE OF THIRTY (30).
THE OCCURRENCE OF A

 

--------------------------------------------------------------------------------


 


CHANGE OF CONTROL DOES NOT AFFECT THE TIME OF SERVICE THAT IS CREDITED TO THE
EMPLOYEE.


 


F.             “BASE SALARY” MEANS THE EMPLOYEE’S BASE SALARY FROM
                      , EXCLUSIVE OF ANY AND ALL OTHER COMPENSATION PAID OR TO
BE PAID BY AN EMPLOYER INCLUDING, BUT NOT LIMITED TO, BONUSES, PERFORMANCE
AWARDS, VEHICLE ALLOWANCES AND FINANCIAL SERVICES, AND WITHOUT REGARD TO ANY
ELECTIVE DEFERRAL THEREOF PURSUANT TO ANY BENEFIT PLAN MAINTAINED BY AN
EMPLOYER. IN THE EVENT OF A CHANGE OF CONTROL, BASE SALARY SHALL BE THE GREATER
OF THE EMPLOYEE’S BASE SALARY FROM                        IMMEDIATELY PRIOR TO
THE CHANGE OF CONTROL OR THE EMPLOYEE’S BASE SALARY PAID BY
                       OR ANY SUCCESSOR IN INTEREST TO                        AT
THE TIME IN QUESTION.


 


G.            “NAMED BENEFICIARY” MEANS THE BENEFICIARY OR BENEFICIARIES
SPECIFICALLY NAMED AND IDENTIFIED ON THE EMPLOYEE’S GROUP LIFE INSURANCE
POLICIES WITH                       . IN THE EVENT OF MULTIPLE LIFE INSURANCE
POLICIES, THE BENEFICIARY DESIGNATION(S) ON THE POLICY WITH THE GREATEST DOLLAR
VALUE WILL GOVERN.


 


H.            “EARLY VESTED RETIREMENT BENEFIT” MEANS THAT BENEFIT SPECIFICALLY
DEFINED IN SECTION 6 (B) HEREIN.


 


I.              “TOTAL DISABILITY” MEANS TOTAL DISABILITY AS DETERMINED UNDER
                      ’S LONG-TERM DISABILITY INSURANCE PROGRAM, PROVIDED THE
EMPLOYEE IS “DISABLED” WITHIN THE MEANING OF CODE SECTION 409A(A)(2)(C).


 


J.             “CHANGE OF CONTROL”


 


(A)                                  “CHANGE OF CONTROL” IS THE OCCURRENCE OF
ANY OF THE FOLLOWING ON OR AFTER               :


 

(I)                                     THE SALE, LEASE, EXCHANGE OR OTHER
TRANSFER, DIRECTLY OR INDIRECTLY, OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF
          , IN ONE TRANSACTION OR IN A SERIES OF RELATED TRANSACTIONS, TO ANY
PERSON;

 

(II)                                  THE APPROVAL BY THE STOCKHOLDERS OF
           OF ANY PLAN OR PROPOSAL FOR THE LIQUIDATION OR DISSOLUTION OF       ;

 

(III)                               ANY PERSON, OTHER THAN A “BONA FIDE
UNDERWRITER,” IS OR BECOMES THE “BENEFICIAL OWNER” (AS DEFINED IN RULE 13D-3
UNDER THE EXCHANGE ACT), DIRECTLY OR INDIRECTLY, OF (1) 20 PERCENT OR MORE, BUT
NOT MORE THAN 50 PERCENT, OF THE COMBINED VOTING POWER OF           ’S
OUTSTANDING SECURITIES ORDINARILY HAVING THE RIGHT TO VOTE AT ELECTIONS OF
DIRECTORS, UNLESS THE TRANSACTION RESULTING IN SUCH OWNERSHIP HAS BEEN APPROVED
IN ADVANCE BY THE “CONTINUITY DIRECTORS,” AS DEFINED AT SUBSECTION (B), OR (2)
MORE THAN 50 PERCENT OF THE COMBINED VOTING POWER OF       ’S OUTSTANDING
SECURITIES ORDINARILY HAVING THE RIGHT TO VOTE AT ELECTIONS OF DIRECTORS
(REGARDLESS OF ANY APPROVAL BY THE CONTINUITY DIRECTORS);

 

(IV)                              A MERGER OR CONSOLIDATION TO WHICH          IS
A PARTY IF THE

 

2

--------------------------------------------------------------------------------


 

STOCKHOLDERS OF        IMMEDIATELY PRIOR TO THE EFFECTIVE DATE OF SUCH MERGER OR
CONSOLIDATION HAVE, SOLELY ON ACCOUNT OF OWNERSHIP OF SECURITIES OF        AT
SUCH TIME, “BENEFICIAL OWNERSHIP” (AS DEFINED IN RULE 13D-3 UNDER THE EXCHANGE
ACT) IMMEDIATELY FOLLOWING THE EFFECTIVE DATE OF SUCH MERGER OR CONSOLIDATION OF
SECURITIES OF THE SURVIVING CORPORATION REPRESENTING (1) 50 PERCENT OR MORE, BUT
NOT MORE THAN 80 PERCENT, OF THE COMBINED VOTING POWER OF THE SURVIVING
CORPORATION’S THEN OUTSTANDING SECURITIES ORDINARILY HAVING THE RIGHT TO VOTE AT
ELECTIONS OF DIRECTORS, UNLESS SUCH MERGER OR CONSOLIDATION HAS BEEN APPROVED IN
ADVANCE BY THE CONTINUITY DIRECTORS, OR (2) LESS THAN 50 PERCENT OF THE COMBINED
VOTING POWER OF THE SURVIVING CORPORATION’S THEN OUTSTANDING SECURITIES
ORDINARILY HAVING THE RIGHT TO VOTE AT ELECTIONS OF DIRECTORS (REGARDLESS OF ANY
APPROVAL BY THE CONTINUITY DIRECTORS); OR

 

(V)                                 THE CONTINUITY DIRECTORS CEASE FOR ANY
REASON TO CONSTITUTE AT LEAST A MAJORITY OF THE BOARD.

 

(VI)                              FOR PURPOSES OF THIS SECTION-

 

(1)                      “Continuity director” means any individual who was a
member of the Board of        on                   , while he or she is a member
of the Board, and any individual who subsequently becomes a member of the Board
whose election, or nomination for election by         ’s stockholders, was
approved by a vote of at least a majority of the directors who are Continuity
directors (either by a specific vote or by approval of the proxy statement of
       in which such individual is named as a nominee for director without
objection to such nomination). For example:

 

(A)                  If a majority of the nine individuals constituting the
Board on                     , approved a proxy statement in which two different
individuals were nominated to replace two of the individuals who were members of
the Board on             , the two newly elected directors would join the seven
remaining directors who were members of the Board on             , as Continuity
directors.

 

(B)                    If a majority of the directors in clause (A) above
approved a proxy statement in which three different individuals were nominated
to replace three other directors who were members of the Board on
                    , the three newly elected directors would also become, along
with the other six directors, Continuity directors. Individuals subsequently
joining the Board could become Continuity directors under the principles
reflected in this example.

 

3

--------------------------------------------------------------------------------


 

(2)                      “Bona fide underwriter” means a Person engaged in
business as an underwriter of securities that acquires securities of        or
                       from            or                        through such
Person’s participation in good faith in a firm commitment underwriting until the
expiration of 40 days after the date of such acquisition.

 

(3)                      “Exchange Act” is the Securities Exchange Act of 1934,
as amended. Any reference to a specific provision of the Exchange Act or to any
rule or regulation thereunder includes a reference to such provision as it may
be amended from time to time to any successor provision.

 

(4)                      “Person” includes any individual, corporation,
partnership, group, association or other “person,” as such term is used in
Section 13(d) or Section 14(d) of the Exchange Act, other than       , any
affiliate or any benefit plan sponsored by          or an affiliate. For this
purpose an affiliate is (A) any corporation at least a majority of whose
outstanding securities ordinarily having the right to vote at elections of
directors is owned directly or indirectly by        or (B) any other form of
business entity in which           , by virtue of a direct or indirect ownership
interest, has the right to elect a majority of the members of such entity’s
governing body.

 


K.            “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
(INCLUDING, WHEN THE CONTEXT REQUIRES, ALL REGULATIONS, INTERPRETATIONS AND
RULINGS ISSUED THEREUNDER).


 


L.             “TERMINATION OF EMPLOYMENT” MEANS A SEVERANCE OF AN EMPLOYEE’S
EMPLOYMENT RELATIONSHIP WITH ALL EMPLOYERS FOR ANY REASON, OTHER THAN ON ACCOUNT
OF DEATH, PROVIDED SUCH TERMINATION CONSTITUTES A “SEPARATION FROM SERVICE”
WITHIN THE MEANING OF CODE SECTION 409A, AND ANY CHANGE IN EMPLOYMENT THAT IS
DEEMED TO CONSTITUTE A “SEPARATION FROM SERVICE” UNDER CODE SECTION 409A.


 


2.             SUPPLEMENTAL RETIREMENT BENEFIT. IF THE EMPLOYEE CONTINUES IN
FULL-TIME EMPLOYMENT WITHOUT INTERRUPTION UNTIL HE OR SHE ATTAINS THE AGE OF
SIXTY (60) YEARS AND HAS AT LEAST SEVEN (7) YEARS OF SERVICE AS AN EXECUTIVE
OFFICER UPON HIS OR HER TERMINATION OF EMPLOYMENT THEN, COMMENCING AS OF THE
FIRST DAY OF THE SECOND CALENDAR MONTH IMMEDIATELY FOLLOWING THE TERMINATION OF
EMPLOYMENT,                        SHALL PAY A SUPPLEMENTAL RETIREMENT BENEFIT,
IN EQUAL MONTHLY INSTALLMENTS, TO THE EMPLOYEE DURING HIS OR HER REMAINING
LIFETIME. A MONTHLY PAYMENT SHALL BE DUE TO THE EMPLOYEE ONLY IF HE OR SHE IS
LIVING ON THE PAYMENT DATE. THE SUPPLEMENTAL RETIREMENT BENEFIT TO BE PAID
HEREUNDER SHALL BE EQUAL TO ONE PERCENT (1%) OF THE EMPLOYEE’S BASE SALARY AT
THE ANNUAL RATE IN EFFECT WHEN HE OR SHE TURNED AGE SIXTY (60), MULTIPLIED BY
THE EMPLOYEE’S TIME OF SERVICE WITH THE EMPLOYER, NOT TO EXCEED THIRTY (30)
YEARS. THE RESULT OF THIS CALCULATION SHALL BE DIVIDED BY TWELVE (12) TO ARRIVE
AT THE MONTHLY BENEFIT PAYMENT.

 

4

--------------------------------------------------------------------------------


 


3.             SURVIVOR BENEFIT. IF, AT THE TIME OF THE EMPLOYEE’S DEATH, THE
EMPLOYEE HAS SATISFIED THE AGE AND SERVICE REQUIREMENTS FOR RECEIVING A BENEFIT
UNDER SECTION 2, SECTION 5 OR SECTION 6(B), WHETHER OR NOT THE BENEFIT HAD
COMMENCED, AND THE EMPLOYEE HAD A TERMINATION OF EMPLOYMENT BEFORE THE
EMPLOYEE’S DEATH,                        SHALL PAY TO THE EMPLOYEE’S SURVIVING
SPOUSE, IF ANY, MONTHLY PAYMENTS EQUAL TO FIFTY PERCENT (50%) OF THE MONTHLY
BENEFIT THAT THE EMPLOYEE WAS RECEIVING OR WOULD HAVE RECEIVED HAD THE
EMPLOYEE’S BENEFIT PURSUANT TO THE APPLICABLE SECTION COMMENCED PRIOR TO THE
EMPLOYEE’S DEATH. ASSUMING EMPLOYER RECEIVES TIMELY NOTICE OF EMPLOYEE’S DEATH,
THE FIRST PAYMENT SHALL BE DUE AS OF THE LATER OF (A) THE MONTH DURING WHICH THE
EMPLOYEE DIED AND (B) THE DATE AS OF WHICH PAYMENTS WOULD HAVE COMMENCED TO THE
EMPLOYEE IF THE EMPLOYEE HAD EXPERIENCED A TERMINATION OF EMPLOYMENT IMMEDIATELY
PRIOR TO THE EMPLOYEE’S DEATH AND SURVIVED UNTIL BENEFITS COMMENCED PURSUANT TO
SECTION 2, 5, OR 6(B). PAYMENTS TO THE EMPLOYEE’S SURVIVING SPOUSE SHALL CEASE
IN THE MONTH DURING WHICH THE EMPLOYEE, IF LIVING, WOULD HAVE ATTAINED AGE 80 OR
THE MONTH IN WHICH THE SPOUSE DIES, WHICHEVER COMES EARLIER.


 

For purposes of the survivor benefit to be paid under this Section 3, the only
person eligible for this benefit shall be the then living current spouse of the
Employee. No survivor benefit payments shall be paid under this Section 3 to any
other heirs or beneficiaries of the Employee or to any heirs or beneficiaries of
the Employee’s spouse upon the spouse’s death.

 

If payments are being paid under this Section 3, no payments are owed by
Employer under any other Section of this Agreement, specifically including but
not limited to Section 4.

 


4.             PRE-RETIREMENT DEATH BENEFIT. IF THE EMPLOYEE EITHER:


 

1)                                      has experienced a Termination of
Employment as a result of Total Disability (and has not recovered from such
Total Disability), or

 

2)             is in Full-Time Employment,

 

and dies at any time before he or she has satisfied the age and service
requirements for receiving a benefit pursuant to Section 2, Section 5, or
Section 6(B),                        shall pay a pre-retirement death benefit to
the Employee’s Named Beneficiary in a single lump sum amount equal to twice the
Employee’s Base Salary at the annual rate in effect at the time of his or her
death or twice the Employee’s Base Salary at the annual rate in effect at the
termination of his or her Termination of Employment due to Total Disability.
Such payment shall be made as soon as administratively practical after
                       receives written notice of the Employee’s death.

 

If payments are being paid under this Section 4, then no payments are owed by
the Employer under any other Section of this Agreement, specifically including
but not limited to Section 3.

 


5.             DISABILITY. IF THE EMPLOYEE HAS COMPLETED SEVEN (7) YEARS OF
SERVICE AS AN EXECUTIVE OFFICER AND EXPERIENCES A TERMINATION OF EMPLOYMENT BY
REASON OF HIS OR HER TOTAL DISABILITY PRIOR TO HIS OR HER ATTAINING AGE
FIFTY-FIVE (55), THE PERIOD OF THE EMPLOYEE’S TOTAL DISABILITY WILL COUNT AS
TIME OF SERVICE UNTIL HE OR SHE ATTAINS THE AGE OF FIFTY-FIVE (55) PROVIDED HE
OR SHE HAS NOT RECOVERED FROM SUCH TOTAL DISABILITY.

 

5

--------------------------------------------------------------------------------


 

If the Employee’s Termination of Employment occurs by reason of his or her Total
Disability before he or she has completed at least seven (7) years of service as
an Executive Officer, the period of his or her Total Disability will count as
both Time of Service and service as an Executive Officer until he or she has
been credited with seven (7) years of service as an Executive Officer.

 

Notwithstanding the benefit calculations set out for the Early Vested Retirement
Benefit under Section 6(B), the monthly benefit payable to an Employee who
experiences a Termination of Employment by reason of Total Disability shall
commence at the later of age fifty-five (55) or the date which is seven (7)
years after                        required to achieve at least seven (7) years
of service as an Executive Officer pursuant to this Section 5, and shall be
equal to one percent (1%) of the Employee’s Base Salary at the annual rate in
effect at the time of commencement of Total Disability, multiplied by the
Employee’s Time of Service, including those years granted pursuant to the above
accrual provisions, divided by twelve (12).

 


6.             TERMINATION OF EMPLOYMENT.

 


A.            IF THE EMPLOYEE’S TERMINATION OF EMPLOYMENT OCCURS FOR ANY REASON,
EXCEPT DUE TO THE EMPLOYEE’S DEATH OR TOTAL DISABILITY AS PROVIDED ABOVE, BEFORE
THE EMPLOYEE HAS ATTAINED AGE FIFTY-FIVE (55) AND COMPLETED AT LEAST SEVEN (7)
YEARS AS AN EXECUTIVE OFFICER, NO BENEFITS WHATSOEVER SHALL BE DUE EMPLOYEE
UNDER THE TERMS OF THIS AGREEMENT.


 


B.            IF THE EMPLOYEE’S TERMINATION OF EMPLOYMENT OCCURS FOR ANY REASON,
EXCEPT DUE TO THE EMPLOYEE’S DEATH OR TOTAL DISABILITY, AFTER THE EMPLOYEE HAS
ATTAINED THE AGE OF FIFTY-FIVE (55) YEARS AND COMPLETED AT LEAST SEVEN (7) YEARS
OF SERVICE AS AN EXECUTIVE OFFICER BUT BEFORE THE EMPLOYEE HAS ATTAINED THE AGE
OF SIXTY (60) YEARS, THEN, COMMENCING AS OF THE FIRST DAY OF THE SECOND CALENDAR
MONTH IMMEDIATELY FOLLOWING THE TERMINATION OF EMPLOYMENT,
                       SHALL PAY AN EARLY VESTED RETIREMENT BENEFIT IN EQUAL
MONTHLY INSTALLMENTS TO THE EMPLOYEE DURING HIS OR HER REMAINING LIFETIME. A
MONTHLY PAYMENT SHALL BE DUE TO THE EMPLOYEE ONLY IF HE OR SHE IS LIVING ON THE
PAYMENT DATE. THE MONTHLY PAYMENT UNDER THE EARLY VESTED RETIREMENT BENEFIT
SHALL BE ONE PERCENT (1%) OF THE EMPLOYEE’S BASE SALARY AT THE ANNUAL RATE IN
EFFECT AT THE TIME OF TERMINATION OF EMPLOYMENT, MULTIPLIED BY HIS OR HER TIME
OF SERVICE ACCRUED THROUGH THE DATE OF TERMINATION OF EMPLOYMENT, DIVIDED BY
TWELVE (12).


 


C.            IF THE EMPLOYER DETERMINES THAT THE EMPLOYEE IS A “KEY EMPLOYEE”
OF A PUBLICLY TRADED CORPORATION WITHIN THE MEANING OF CODE SECTION
409A(A)(2)(B)(I), THEN ANY DISTRIBUTIONS TO THE EMPLOYEE ARISING ON ACCOUNT OF
THE EMPLOYEE’S TERMINATION OF EMPLOYMENT (OTHER THAN ON ACCOUNT OF DEATH) SHALL
BE SUSPENDED FOR SIX MONTHS FOLLOWING SUCH TERMINATION OF EMPLOYMENT. ANY
PAYMENTS THAT WERE OTHERWISE PAYABLE DURING THE SIX-MONTH SUSPENSION PERIOD
REFERRED TO IN THE PRECEDING SENTENCE, WILL BE PAID AS SOON AS ADMINISTRATIVELY
PRACTICABLE AFTER THE END OF SUCH SIX-MONTH SUSPENSION PERIOD.


 


7.             SMALL BENEFIT. IF, AT THE TIME BENEFIT PAYMENTS ARE SCHEDULED TO
COMMENCE UNDER THIS AGREEMENT TO THE EMPLOYEE OR THE EMPLOYEE’S SURVIVING
SPOUSE, THE LUMP SUM PRESENT VALUE OF SUCH BENEFIT IS LESS THAN $100,000, THEN
SUCH BENEFIT WILL BE PAID IN A SINGLE LUMP SUM.

 

6

--------------------------------------------------------------------------------


 

The present value of such benefit will be determined using a reasonable life
expectancy table used under the Jostens Pension Plan D (or any such successor or
replacement plan) and a discount equal to the prime rate in use by the Wells
Fargo Bank, Minneapolis, Minnesota, or any successor organization, at the time
of the Employee’s termination or death. A payment pursuant to this Section 7
shall be in lieu of all other benefits otherwise due or payable under this
Agreement.


 


8.             NO ACCELERATION. EXCEPT AS PROVIDED IN SECTION 7, NEITHER THE
TIME NOR SCHEDULE OF ANY BENEFIT PAYMENT UNDER THIS AGREEMENT MAY BE
ACCELERATED, EXCEPT AS FOLLOWS:


 


A.            THE PAYMENT OF A SMALL BENEFIT UNDER SECTION 7.


 


B.            TO THE EXTENT THE EMPLOYER DETERMINES IT NECESSARY TO WITHHOLD FOR
THE PAYMENT OF FICA TAXES IMPOSED UNDER CODE SECTION 3101, 3121(A) OR 3121(V)(2)
AND TO PAY THE ADDITIONAL FEDERAL INCOME TAX UNDER CODE SECTION 3401 OR THE
CORRESPONDING WITHHOLDING PROVISIONS OF APPLICABLE STATE, LOCAL OR FOREIGN TAX
LAWS AS A RESULT OF THE PAYMENT OF THE FICA TAXES, AS PERMITTED UNDER CODE
SECTION 409A.


 


C.            UPON A TERMINATION OF THIS AGREEMENT, IF AND ONLY TO THE EXTENT
AND AT THE TIME PERMITTED UNDER CODE SECTION 409A AND ONLY IF THE EMPLOYER
AGREES TO COMPLY WITH THE REQUIREMENTS OF SUCH TERMINATION IMPOSED BY CODE
SECTION 409A


 


9.             CONTINUATION OF EMPLOYMENT. IF THE EMPLOYEE CONTINUES IN THE
EMPLOY OF THE EMPLOYER AFTER ATTAINING THE AGE OF SIXTY (60) YEARS, ANY
SUPPLEMENTAL RETIREMENT BENEFITS OTHERWISE PAYABLE HEREUNDER SHALL BE DEFERRED
TO THE TIME OF TERMINATION OF EMPLOYMENT. IN SUCH EVENT, THERE SHALL BE NO
INCREASES IN ANY BENEFITS HEREUNDER ON ACCOUNT OF ANY TIME OF SERVICE OR
INCREASES TO BASE SALARY AFTER THE AGE OF SIXTY (60) YEARS. SERVICE AS AN
EXECUTIVE OFFICER AFTER AGE SIXTY (60) SHALL BE RECOGNIZED FOR PURPOSES OF
VESTING FOR AN EMPLOYEE’S SUPPLEMENT RETIREMENT BENEFIT OR EARLY VESTED
RETIREMENT BENEFIT.


 


10.           LIFE INSURANCE CONTRACT. EMPLOYER HAS THE RIGHT TO ELECT TO
PURCHASE A LIFE INSURANCE CONTRACT OR CONTRACTS ON THE LIFE OF THE EMPLOYEE, FOR
THE PURPOSE OF PROVIDING EMPLOYER WITH CASH FUNDS TO MEET AND DISCHARGE THE
PAYMENTS TO BE MADE BY IT UNDER THIS AGREEMENT. IN SUCH EVENT, EMPLOYER SHALL AT
ALL TIMES BE THE SOLE AND ABSOLUTE OWNER OF ANY SUCH LIFE INSURANCE CONTRACT OR
CONTRACTS AND THE SOLE BENEFICIARY THEREOF, AND SHALL HAVE THE FULL AND
UNRESTRICTED RIGHT TO USE OR EXERCISE ALL VALUES, PRIVILEGES AND OPTIONS
AVAILABLE THEREUNDER AS IT MAY DESIRE, WITHOUT THE KNOWLEDGE OR CONSENT OF ANY
OTHER PERSON OR PERSONS. IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT
NOTWITHSTANDING ANY OF THE TERMS, PROVISIONS OR CONDITIONS OF THIS AGREEMENT,
NEITHER THE EMPLOYEE NOR HIS OR HER BENEFICIARY, HIS OR HER ESTATE, OR ANY OTHER
PERSON, PERSONS, OR THEIR EXECUTORS OR ADMINISTRATORS SHALL HAVE ANY RIGHT,
TITLE OR INTEREST WHATSOEVER IN OR TO ANY SUCH LIFE INSURANCE CONTRACT OR
CONTRACTS.


 


11.           DISCHARGE FOR CAUSE. NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS
AGREEMENT TO THE CONTRARY, IN THE EVENT THE EMPLOYEE’S EMPLOYMENT IS TERMINATED
FOR CAUSE, HE OR SHE SHALL FORFEIT ALL AMOUNTS OTHERWISE DUE OR PAYABLE TO HIM
OR HER HEREUNDER. FOR PURPOSES OF THIS AGREEMENT, “TERMINATED FOR CAUSE” SHALL
MEAN A TERMINATION OF EMPLOYMENT ON ACCOUNT OF THE

 

7

--------------------------------------------------------------------------------


 

Employee’s poor or unsatisfactory performance or misconduct, which has or may
result in significant injury to the Employer, its business reputation or
financial structure.


 


12.           NONCOMPETE. IN CONSIDERATION FOR THE BENEFITS TO BE PAID TO THE
EMPLOYEE HEREUNDER, THE EMPLOYEE AGREES THAT FROM THE DATE OF HIS OR HER
TERMINATION OF EMPLOYMENT AND DURING THE ENTIRE TERM HE OR SHE IS RECEIVING ANY
PAYMENTS UNDER THIS AGREEMENT HE OR SHE WILL REFRAIN FROM PERFORMING SERVICES OF
ANY KIND, AS AN EMPLOYEE OR OTHERWISE, WHETHER DIRECTLY OR INDIRECTLY, TO OR FOR
THE BENEFIT OF ANY PERSON, FIRM OR CORPORATION WHOSE BUSINESS THE BOARD OF
DIRECTORS OF                        SHALL IN GOOD FAITH DETERMINE TO BE
COMPETITIVE WITH ANY OF THE BUSINESSES THAT THE EMPLOYER WAS INVOLVED IN AT THE
TIME OF THE EMPLOYEE’S RETIREMENT. NOTICE OF SUCH DETERMINATION SHALL BE MAILED
TO THE EMPLOYEE AT HIS OR HER LAST KNOWN MAILING ADDRESS; IN THE EVENT THAT THE
EMPLOYEE FAILS TO DISCONTINUE SUCH ACTIVITIES, ALL AMOUNTS THEN REMAINING UNPAID
UNDER THIS AGREEMENT SHALL BE AUTOMATICALLY FORFEITED, AND THE EMPLOYEE AGREES
THAT THE EMPLOYER SHALL HAVE NO PAST OR FUTURE LIABILITY TO HIM OR HER OR TO ANY
OTHER PERSON HEREUNDER.


 


13.           CHANGE OF CONTROL. IN THE EVENT THERE IS A CHANGE OF CONTROL OF
                      , THE EMPLOYEE SHALL, AT ALL TIMES ON AND AFTER THE DATE
OF THE CHANGE OF CONTROL, BE DEEMED TO HAVE COMPLETED AT LEAST SEVEN (7) YEARS
OF SERVICE AS AN EXECUTIVE OFFICER. IF THE EMPLOYEE’S TERMINATION OF EMPLOYMENT,
OTHER THAN BY REASON OF THE EMPLOYEE’S TOTAL DISABILITY, OCCURS ON OR AFTER THE
DATE OF THE CHANGE OF CONTROL BUT BEFORE THE EMPLOYEE ATTAINS AGE FIFTY-FIVE
(55), THE EMPLOYEE WILL NEVERTHELESS BE ENTITLED TO RECEIVE A BENEFIT PURSUANT
TO SECTION 6(B) UPON ATTAINING AGE FIFTY-FIVE (55), PROVIDED, FIRST, THAT THE
EMPLOYEE’S ACTUAL TIME OF SERVICE SHALL BE USED IN CALCULATING SUCH BENEFIT;
AND, SECOND, THAT IF THE EMPLOYEE DIES BEFORE ATTAINING AGE FIFTY-FIVE (55), THE
EMPLOYEE’S NAMED BENEFICIARY SHALL RECEIVE A DEATH BENEFIT PURSUANT TO SECTIONS
3 OR 4 HEREIN.


 


14.           EMPLOYMENT AT WILL. THE EMPLOYEE HEREBY ACKNOWLEDGES THAT HE OR
SHE IS AN EMPLOYEE AT WILL AND THAT NOTHING CONTAINED HEREIN CONSTITUTES ANY
OBLIGATION OR COMMITMENT BY THE EMPLOYER TO CONTINUE THE EMPLOYEE IN THE
EMPLOYER’S EMPLOYMENT.


 


15.           RELEASE. AS A CONDITION TO QUALIFYING FOR ANY OF THE BENEFIT
PAYMENTS PROVIDED FOR HEREUNDER, THE EMPLOYEE AT THE TERMINATION OF HIS OR HER
EMPLOYMENT AND PRIOR TO RECEIVING ANY PAYMENTS UNDER THIS AGREEMENT, AGREES TO
EXECUTE A GENERAL RELEASE AGREEMENT RELEASING THE EMPLOYER AND ITS DIRECTORS,
OFFICERS, EMPLOYEES AND AGENTS FROM ANY AND ALL CLAIMS OR ACTIONS OF ANY KIND HE
OR SHE MAY HAVE AGAINST IT AND THEM ARISING OUT OF THE EMPLOYEE’S EMPLOYMENT
WITH THE EMPLOYER.


 


16.           ADDITIONAL CONSIDERATIONS.


 


A.            NEITHER THE EMPLOYEE, HIS OR HER BENEFICIARY, NOR ANY OTHER PERSON
CLAIMING THROUGH OR UNDER HIM OR HER SHALL HAVE ANY RIGHT TO COMMUTE, ENCUMBER,
OR DISPOSE OF THE RIGHT TO RECEIVE PAYMENTS HEREUNDER, ALL OF WHICH PAYMENTS AND
THE RIGHT THERETO ARE EXPRESSLY DECLARED TO BE NONASSIGNABLE. IN THE EVENT OF
ANY ATTEMPTED ASSIGNMENT OR OTHER DISPOSITION, ALL BENEFITS HEREUNDER ARE
FORFEITED AND EMPLOYER SHALL HAVE NO FURTHER LIABILITY TO EMPLOYEE HEREUNDER.
THIS PARAGRAPH SHALL NOT, HOWEVER, RESTRICT A BENEFICIARY’S EXERCISE OF A POWER
OF APPOINTMENT CONFERRED UPON SUCH BENEFICIARY BY THE EMPLOYEE’S BENEFICIARY
DESIGNATION.

 

8

--------------------------------------------------------------------------------


 


B.            THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF
ANY SUCCESSOR OF                       , INCLUDING, BUT NOT LIMITED TO, ANY
PERSON, FIRM, CORPORATION OR OTHER BUSINESS ENTITY WHICH AT ANY TIME, WHETHER BY
MERGER, PURCHASE, OR OTHERWISE ACQUIRES ALL OR SUBSTANTIALLY ALL OF THE ASSETS
OR BUSINESS OF                       , AND UPON THE EMPLOYEE AND ANY OTHER
PERSON CLAIMING THROUGH OR UNDER THE EMPLOYEE.


 


C.                                   SHALL HAVE THE DISCRETIONARY AUTHORITY AND
POWER TO MAKE ALL DETERMINATIONS AS TO THE RIGHTS TO BENEFITS UNDER THIS
AGREEMENT. ANY DECISION BY                        DENYING A CLAIM BY THE
EMPLOYEE AND ANY OTHER PERSON CLAIMING THROUGH OR UNDER THE EMPLOYEE FOR
BENEFITS UNDER THIS AGREEMENT SHALL BE STATED IN WRITING AND DELIVERED OR MAILED
TO THE EMPLOYEE OR SUCH OTHER PERSON. SUCH DECISION SHALL SET FORTH THE SPECIFIC
REASONS FOR THE DENIAL, WRITTEN TO THE BEST OF                       ’S ABILITY
IN A MANNER THAT MAY BE UNDERSTOOD WITHOUT LEGAL OR ACTUARIAL COUNSEL. IN
ADDITION,                        SHALL AFFORD A REASONABLE OPPORTUNITY TO THE
EMPLOYEE OR SUCH OTHER PERSON FOR A FULL AND FAIR REVIEW OF THE DECISION DENYING
SUCH CLAIM.


 


D.            THIS AGREEMENT MAY NOT BE AMENDED, ALTERED OR MODIFIED, EXCEPT BY
A WRITTEN INSTRUMENT SIGNED BY THE PARTIES HERETO, OR THEIR RESPECTIVE
SUCCESSORS OR ASSIGNS, AND MAY NOT BE OTHERWISE TERMINATED EXCEPT AS PROVIDED
HEREIN.


 

IN WITNESS WHEREOF, the parties have executed this Agreement in
                        ,                     , in duplicate, to be effective on
the date first written above.

 

 

 

 

By

 

 

 

 

 

 

 

Its

 

 

 

 

 

 

 

 

 

9

--------------------------------------------------------------------------------